DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 6-15 are currently pending. The previous 112 rejections have been withdrawn due to the Applicant’s amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo et al. US Patent 5,205,297 (hereinafter Montecalvo) in view of Zuehlsdorff US Patent 3,989,035 (hereinafter Zuehlsdorff) and in further view of Larke et al. US Patent 4,109,648 (hereinafter Larke).
Regarding claim 1, Montecalvo discloses an electrode system, comprising: a housing (12, 24, Figure 6; column 4 lines 20-22) with wall (24, Figure 6) defining a recess formed in said housing (Figure 6; where 12 and 24 define a recess), an electrode (14, 16, Figure 6; column 4 lines 5-8) in said recess (Figure 6; note that 14 is in the recess), a conductive gel (22, Figure 6; column 4 lines 32-33) in said recess and in contact with said electrode (Figure 6; note that 22 is in the recess and contacts 14), an electrical conductor (32, Figure 7; column 7 lines 2) having a first end (Figure 7; first end is rightmost 32 and contacts a sleeve) and a second end (Figure 7; second end is leftmost 32 and contacts a connector 32a), said first end of said electrical conductor being connected to said electrode in said recess (Figure 7; where conductor 32 is noted to connect to 16, and thereby component 14 located in the recess, via 32b and the sleeve); and a connector (32a, Figure 7; column 7 lines 22) connected to said second end of said electrode (Figure 7; where connector 32a is connected to the second end of the conductor 32).
Montecalvo is silent on the foamed plastic housing as claimed. Zuehlsdorff teaches a disposable medical electrode that includes a foamed plastic housing with a wall defining an interior (element 53 as per Figure 2as well as column 7 lines 26-30), with an electrode having passages held securely in the interior of the housing (element 35 which as per column 7 lines 15-17 describes a material that includes passages within it), with a conductive gel within the interior recess in contact with the electrode and located along a surface of the electrode and in between the passages (column 7 lines 15-17). It would have been obvious to the skilled artisan before the effective filing date to utilize the housing design as taught by Zuehlsdorff with the device of Montecalvo in order to maintain the shaping of electrode and to keep the gel within the general confines of the electrodes during use.
Montecalvo is silent on the electrical conductor being connected to the electrode in the interior recess. Larke teaches a physiological monitoring device that includes a unitary housing with a wall along the periphery of said unitary housing (20, see Figure 2b) with an electrode entirely held in said recess (21, see Figure 2b). It would have been obvious to the skilled artisan before the effective filing date at the time of invention to utilize the housing type and connector configuration as taught by Larke with the device of Montecalvo as predictable results would have ensued (allowing for the connector to contact the electrode from the side versus the top). The two connection designs (top versus side) are art recognized equivalents of each other and utilizing one in lieu of the other is a matter of choice to the skilled artisan. 
Regarding claim 2, Montecalvo discloses the electrode system of claim 1, with an electrical conductor (Figure 7 connector 36), however is silent on it passing through the wall. Larke teaches such a design as per Figure 2b where the connector passes through the wall to contact the interior electrode. It would have been obvious to the skilled artisan before the effective filing date at the time of invention to utilize the connector configuration as taught by Larke with the device of Montecalvo as predictable results would have ensued (allowing for the connector to contact the electrode from the side versus the top). The two connection designs (top versus side) are art recognized equivalents of each other and utilizing one in lieu of the other is a matter of choice to the skilled artisan.
Regarding claim 3, Montecalvo discloses the electrode system of claim 1, wherein said electrode system further comprises a release paper on said adhesive (28, Figure 6; column 4 lines 47) but is silent on the positioning of the wall and by extension the adhesive (the teaching is for a release paper on an adhesive before use which is a well-known concept). Zuehlsdorff specifically teaches wall 53 includes an adhesive 61. The release line of Montecalvo would have been able to be utilized to protect the adhesive(s) of Zuehlsdorff as was known in the art. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the adhesive on the wall as taught by Zuehlsdorff with the device of Montecalvo in order to provide stability for the device during use and to maintain the electrolyte in place in the interior (of the electrode).
Regarding claim 7, Montecalvo discloses the electrode system of claim 1, wherein said electrode is made of silicone rubber (column 4 lines 12-14).
Regarding claim 8, Montecalvo discloses the electrode system of claim 1, wherein said electrode is made of silicone rubber filled with conducting fibers (column 4 lines 12-14).
Regarding claim 12, Montecalvo discloses the electrode system of claim 1, further comprising a sleeve (Figure 7; where sleeve is noted to be disposed on the right side of 32), but due to the difference in designs (top connecting versus side) does not meet the limitation. Larke further shows that the sleeve 24 which passes through part of the wall 20 towards the electrode 21 as per Figure 2b. This would meet the claimed intended use of “allowing access”. It would have been obvious to the skilled artisan before the effective filing date at the time of invention to utilize the connector configuration as taught by Larke with the device of Montecalvo as predictable results would have ensued (allowing for the connector to contact the electrode from the side versus the top). The two connection designs (top versus side) are art recognized equivalents of each other and utilizing one in lieu of the other is a matter of choice to the skilled artisan.
Regarding claim 13, Montecalvo discloses the electrode system of claim 1, wherein said housing is made of polyethylene foam (column 3 lines 67-68, column 4 lines 1). Also taught by Zuehlsdorff above (see contents of rejected claim 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Zuehlsdorff and Larke, and in further view of US 4,685,467 to Cartmell et al. (hereafter Cartmell).
Regarding claim 6, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said electrical conductor is made of carbon. Cartmell discloses an electrode system wherein an electrical conductor is made of carbon (52, Figure 1; column 5 lines 6-7). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Cartmell with the electrical conductor Montecalvo in order to improve durability and flexibility while maintaining conductivity (column 5 lines 17-20). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Zuehlsdorff  and Larke, and in further view of US 2005/0261565 to Lane et al. (hereafter Lane).
Regarding claim 9, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said electrode is made of acrylonitrile butadiene styrene. Lane discloses a medical electrode made of acrylonitrile butadiene styrene coated with silver/silver chloride (para (0029). It would have been obvious to the skilled artisan before the effective filing date to construct Montecalvo's electrode out of acrylonitrile butadiene styrene as taught by Lane in order to increase impact resistance thereby extending the electrode's usable lifetime ([0033]).
Regarding claim 10, Montecalvo in view of Larke and Lane discloses the electrode system of claim 1, wherein said electrode is made of acrylonitrile butadiene styrene (para [0029]) but does not disclose it having a conductive coating. Lane discloses a medical electrode made of acrylonitrile butadiene styrene coated in a mixture of silver and silver-chloride ([0029]). It would have been obvious to the skilled artisan before the effective filing date to construct Montecalvo's electrode with a conductive coating as taught by Lane in order to increase signal/recording quality (para [0004)).
Regarding claim 11, Montecalvo in view of Larke and Lane discloses the electrode system of claim 1, wherein said electrode is made of acrylonitrile butadiene styrene with a conductive coating made of a mixture of silver and silver-chloride ([0029]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Zuehlsdorff and Larke, and in further view of US 6,453,186 to Lovejoy et al. (hereafter Lovejoy).
Regarding claim 14, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said conductive gel is a neonatal conductive gel. Lovejoy discloses an electrode patch designed to be attached to a newborn using a conductive gel suitable for neonatal attachment (column 6 lines 30-37). It would have been obvious to the skilled artisan before the effective filing date to make Montecalvo's conductive gel a neonatal conductive gel as taught by Lovejoy in order to make the device less harmful to neonatal patients, who have more sensitive skin (column 6 lines 30-37).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Zuehlsdorff and Larke, and in further view of US 6,950,688 to Axelgaard et al. (hereafter Axelgaard).
Regarding claim 15, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said housing carries an electrode position designation. Axelgaard discloses a medical electrode having a label applied to its surface capable of designating an electrode position (column 6 lines 28-33). In view of Axelgaard, it would have been obvious to the skilled artisan before the effective filing date to place an electrode position designation on Montecalvo's housing in an area that does not interfere with its function, to help the clinician keep track of where the electrode should be positioned on the patient. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record in light of the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794